Case 2:14-cr-00652-MAK Document 1197 Filed 04/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v. : NO. 14-652-6
ALEJANDRO SOTELO
ORDER

AND NOW, this 30" day of April 2019, upon considering the Motion to appoint the
Federal Defender Office (ECF Doc. No. 1196), it is ORDERED the Federal Community
Defender Office for the Eastern District of Pennsylvania is APPOINTED to represent Alejandro

Sotelo for the purposes of litigating a Motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)Q).

 

KEARNBY, J.
